Title: From George Washington to the New Jersey Convention, 16 August 1776
From: Washington, George
To: New Jersey Convention



Gentlemen
Head Qrs [New York] Aug. 16. 1776.

I am informed that in consequence of my Letter acquainting you that a number of Persons deemed unfriendly to the Interests of America were suspected of holding a Correspondence with the Enemy from Shrewsbury & its Neighbourhood, Mr Isaac Low late of this City has been apprehended, & is now detained under some kind of Confinement.
Since that time I have received Satisfaction with respect to this Gentleman, who I find has also entered into a Contract with the Congress for the Supply of a great quantity of European Goods—I should therefore be glad that any restraint laid upon him meerly upon my Representation might be removed, & he restored to his former Liberty on such Terms & Conditions as you may think proper if any are necessary. I am with much

Respect & Regard Gentlemen Your most Obed. & Very H’ble Servt

G.W.

